Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered May 10, 1993, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
In full satisfaction of an indictment charging defendant with *715rape in the first degree and sexual abuse in the first degree, defendant pleaded guilty to the latter crime and was sentenced to 1 to 3 years in prison. On appeal, defendant claims that the sentence is harsh and excessive and that County Court abused its discretion in assessing the surcharge. Given the violent nature of the crime at issue and the fact that the sentence was within statutory parameters, we do not find the sentence to be harsh or excessive. Similarly, in view of defendant’s failure to substantiate his claim that assessment of the surcharge constituted an abuse of discretion, we also reject this argument.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.